Case 4:20-mj-0O1069-DLC Document 39-2 Filed 07/07/20 Page 1of1

) William Francis Galvin
\ae Secretary of the Commonwealth of Massachusetts
Ss |

 

 

 

Be DIRECTIONS me ui eg Le Search the Secretary's website Search

Corporations Division
Business Entity Summary
ID Number: 001369395 Request certificate
Summary for: PROMOTE FOX LLC

The exact name of the Domestic Limited Liability Company (LLC): PROMOTE FOX LLC

Entity type: Domestic Limited Liability Company (LLC)

Identification Number: 001369395

Date of Organization in Massachusetts: 02-19-2019

 

 

 

 

 

Last date certain:
The location or address where the records are maintained (A PO box is not a valid location or address):

Address:
City or town, State, Zip code, Country: HARVARD, MA im uSsA
The name and address of the Resident Agent:

 

 

Name: OLIVER TAYLOR

Address:

City or town, State, Zip code, Country: HARVARD, MA i USA

 

 

The name and business address of each Manager:

 
 
 
 

MANAGER PETER M TAYLOR
MANAGER OLIVER Z TAYLOR

   

3.50. as
ME 14RD, MA

In addition to the manager(s), the name and business address of the person(s) authorized to execute
documents to be filed with the Corporations Division:

ud I eu ot

 

 

 

 

 

 

 

The name and business address of the person(s) authorized to execute, acknowledge, deliver, and record
any recordable instrument purporting to affect an interest in real property:

 

 

 

 

 

Tithe Cs ed Pe oy

REAL PROPERTY OLIVER Z TAYLOR HARVARD, MA us

REAL PROPERTY PETER M TAYLOR | BB: 2varo, ma lus
‘Consent ‘Confidential Data Merger Allowed Manufacturing

 

View filings for this business entity:

Annual Report S
Annual Report - Professional
Articles of Entity Conversion
Certificate of Amendment a

att ~£ A ~~ =H.

 

 

 

 

 

 
